Case 3:20-cv-06957 Document 1-3 Filed 10/06/20 Page 1 of 3




             Exhibit C
                                   Case 3:20-cv-06957 Document 1-3 Filed 10/06/20 Page 2 of 3
                                            REF. NO./NO. DE REF.         MiTek - USP                REF. NO./NO. DE REF.        MiTek - USP              REF. NO./NO. DE REF.       MiTek - USP
                                           10D5H+B5:B68DG            N10C-5                         CCQ44SDS2.5              KCCQ44                      HHUS410                 THD410
                                           10DHDG                    N10C-1                         CCQ46SDS2.5              KCCQ46                      HL33                    KHL33
                                           1212HLHDG                 LH12-HDG                       CCQ66SDS2.5              KCCQ66                      HL33HDG                 KHL33-HDG
                                           1212HTHDG                 TH12-HDG                       CPS4                     CPB44                       HL35                    KHL35
                                           1212L                     L12                            CPS5                     CPB55                       HL35HDG                 KHL35-HDG
                                           1212T                     T1212                          CPS6                     CPB66                       HL55HDG                 KHL55-HDG
                                           128T                      T12                            CS14-R                   RS14-R                      HRS12                   HRS12
                                           16D5HDG                   N16C-5                         CS16                     RS150                       HRS416Z                 HRS416-TZ

      REFERENCE
                                           16DHDG                    N16C-1                         CS16-R                   RS16-R                      HRS6                    HRS6
                                           66L                       L6                             CS18-R                   RS18-R                      HRS8                    HRS8

        NUMBER
                                           66T                       T6                             CS20                     RS250                       HS24                    RT6
                                           88L                       L8                             CS22-R                   RS22-R                      HST2                    KHST2

    C­ONVERSION                            A21
                                           A21Z
                                                                     JA1
                                                                     JA1-TZ
                                                                                                    DJT14Z
                                                                                                    DPPC4BK
                                                                                                                             SDJT14-TZ
                                                                                                                             PCP44
                                                                                                                                                         HST2HDG
                                                                                                                                                         HST5
                                                                                                                                                                                 KHST2-HDG
                                                                                                                                                                                 KHST5
                                           A23                       A3                             DPPC6BK                  PCP66                       HTP37Z                  HTP37-TZ

         CONVERSIÓN
                                           A23Z                      A3-TZ                          DPT5Z                    SDPT5-TZ                    HTS16                   HTW16
                                           A24                       TDL5                           DPT7Z                    SDPT7-TZ                    HTS20                   HTW20

          DE NÚMERO                        A311
                                           A33
                                                                     TDL10
                                                                     BL3
                                                                                                    DTC
                                                                                                    DTT1Z
                                                                                                                             TR2
                                                                                                                             ADTT-TZ
                                                                                                                                                         HTT5
                                                                                                                                                         HTU26
                                                                                                                                                                                 HTT45
                                                                                                                                                                                 THD26

       DE REFERENCIA                       A34
                                           A34SS
                                                                     MP34
                                                                     MP34-SS
                                                                                                    DTT1Z-KT
                                                                                                    DTT2Z
                                                                                                                             ADTT-TZKT
                                                                                                                             DTB-TZ
                                                                                                                                                         HU210
                                                                                                                                                         HU26
                                                                                                                                                                                 HD210
                                                                                                                                                                                 HD26
                                           A34Z                      MP34-TZ                        EB-TY                    DC50-TZ                     HU410                   HD410
                                           A35                       MPA1                           ECC66                    KECC66                      HU410                   HD410
                                           A35SS                     MPA1-SS                        ECCQ44SDS2.5             KECCQ44                     HU412                   HD412
                                           A35Z                      MPA1-TZ                        ECCQ46SDS2.5             KECCQ46                     HU412                   HD412
                                           A44                       BL4                            ECCQ66SDS2.5             KECCQ66                     HUC410                  HD410IF
                                           A66                       B66                            EPB44                    EPB4408                     HUC412                  HD412IF
                                           A88                       B88                            EPB44A                   EBG44-TZ                    HUC44                   HD44IF
                                           ABW44Z                    PA44-TZ or PAU44-TZ            EPB44HDG                 EPB4408-HDG                 HUC46                   HD46IF
                                           ABA44Z                    PA44E-TZ                       EPB66                    EPB6608                     HUC66                   HD66IF
                                           ABA46Z                    PA46E-TZ                       EPC44-16                 EPCM4416                    HUS1.81/10              HUS179
                                           ABA66R                    PA66ER-TZ                      EPC46-16                 EPCM4616                    HUS26                   HUS26
                                           ABA66Z                    PA66E-TZ                       EPC64-16                 EPCM6416                    HUS28                   HUS28
                                           ABU44                     PAU44                          EPC66-16                 EPCM6616                    ITS1.81/11.88           THO17118
                                           ABU44Z                    PAU44-TZ                       FB24Z                    FB24-TZ                     ITS2.37/11.88           TFL23118
                                           ABU46Z                    PAU46-TZ                       FB26                     FB26-TZ                     ITS2.56/11.88           TFL25118
                                           ABU66                     PAU66                          FPBB44                   BD                          IUS1.81/11.88           THF17112
                                           ABU66Z                    PAU66-TZ                       FPBM44E                  SMP                         IUS2.37/11.88           THF23118
                                           AC4                       PBS44                          FPBS44                   SFP30                       IUS2.56/11.88           THFI25118
                                           AC4Z                      PBS44-TZ                       GA1                      A3                          IUS2.56/16              THF25160
                                           AC6                       PBS66                          GA2                      A3                          JB210                   HL210
                                           AC6Z                      PBS66-TZ                       H1                       RT15                        JB28                    HL28
The reference numbers in                   ACE4                      PBES44                         H10-2                    RT16-2                      L30                     A3
this chart are for general                 ACE6                      PBES66                         H10-2Z                   RT16-2TZ                    L50                     AC5
application comparison                     BC4                       C44                            H10A                     RT16A                       L50Z                    AC5-TZ
                                           BC40                      D44-TZ                         H10AZ                    RT16A-TZ                    L70                     AC7
only and should not be
                                           BC40Z                     D44-TZ                         H1Z                      RT15-TZ                     L70Z                    AC7-TZ
used as a substitution                     BC46                      C46                            H2.5A                    RT7A                        L90                     AC9
tool. User is responsible                  BC4Z                      C44-TZ                         H2.5ASS                  RT7-SS or RT7A-SS           L90Z                    AC9-TZ
to compare load values,                    BC6                       C66                            H2.5AZ                   RT7A-TZ                     LBP1/2                  LBP12-TZ
                                           BC60Z                     D66-TZ                         H2A                      RT10                        LBP5/8Z                 LBP58-TZ
fastener schedules,                        BCS2-2/4                  BCS22-4                        H3                       RT3A                        LBPS1/2Z                LBPS12-TZ
material specs and other                   BCS2-2/4Z                 BCS22-4TZ                      H3Z                      RT3A-TZ                     LBPS5/8                 LBPS58-TZ
factors to determine use.                  BP1/2-3HDG                HBPS12-HDG                     H4                       RT4                         LBPS5/8Z                LBPS58-TZ
                                           BP5/8                     BP583                          H5                       RT5                         LCB44                   CBE44
Los números de referencia en               BP5/8-3HDG                BP583-HDG                      H6                       LFTA6                       LCE4                    PBES44
esta tabla son solo para una               BP5/8HDG                  BP583-HDG                      H8                       RT8A                        LGT2                    LUGT2
comparación de aplicación                  BPS1/2-3                  HBPS12                         H8Z                      RT8A-TZ                     LPC4Z                   PB44-6TZ
general y no deben usarse
                                           BPS5/8-3                  HBPS58                         HCP2                     HHCP2                       LPC6Z                   PB66-6TZ
                                           BPS5/8-3HDG               HBPS58-HDG                     HD12                     TD12                        LS30                    MP3
como una herramienta de
                                           BT-R                      WT22-BMC                       HD3B                     TDX2-TZ                     LS50                    MP5
sustitución. El usuario es
                                           CB44                      KCB44                          HD5B                     TDX6                        LS50Z                   MP5-TZ
responsable de comparar
                                           CB44HDG                   KCB44-HDG                      HD7B                     TDX10                       LS70                    MP7
los valores de carga, las
                                           CB46                      KCB46                          HDU2-SDS2.5              PHD2A                       LS70Z                   MP7-TZ
programaciones de sujetado-
                                           CB66                      KCB66                          HDU4-SDS2.5              PHD4A                       LS90                    MP9
res, las especificaciones de               CB66HDG                   KCB66-HDG                      HDU5-SDS2.5              PHD5A                       LSCZ                    CSH-TZ
material y otros factores para             CBSQ44-SDS2               CBSQ44-TZ                      HDU8-SDS2.5              PHD8                        LSSU210                 LSSH210
determinar su uso.                         CBSQ44-SDS2HDG            CBSQ44-HDG                     HETA20                   HTA20                       LSSU28                  LSSH15-TZ
                                           CBSQ46-SDS2               CBSQ46-TZ                      HGA10KT                  HGA10KT                     LSSUI25                 LSSH179
                                           CBSQ46-SDS2HDG            CBSQ46-HDG                     HGAM10KTA                HGAM10KT                    LSTA12                  LSTA12
                                           CBSQ66-SDS2               CBSQ66-TZ                      HH4                      HH44                        LSTA15                  LSTA15
                                           CBSQ66-SDS2HDG            CBSQ66-HDG                     HH6                      HH66                        LSTA18                  LSTA18

  This chart is not totally inclusive of all products available from MiTek®. If you don’t find the product you need here call or email.
  Esta tabla no incluye todos los productos disponibles de MiTek®. Si no encuentra el producto que necesita aquí llame a U o envíe un mensaje de correo electrónico.

  Phone: 1-800-328-5934 | Fax: 1-952-898-8605 | Email: uspcustomerservice@mii.com                                                                                               MiTek-US.com
                                                                                                                                       ©2018 MiTek Industries, Inc. All Rights Reser ved. #2117-4/2018
    REF. NO./NO. DE REF.
                                        Case 3:20-cv-06957
                               MiTek - USP      REF. NO./NO. DE REF.
                                                                     Document
                                                                      MiTek - USP
                                                                                  1-3 REF.Filed      10/06/20
                                                                                           NO./NO. DE REF.
                                                                                                                 Page 3 of 3
                                                                                                            MiTek - USP
   LSTA21                    LSTA21                     MTS12                     MTW12                      SBV                       SB12
   LSTA24                    LSTA24                     MTS12Z                    MTW12-TZ                   SD10112                   LL915R50
   LSTA30                    LSTA30                     MTS16                     MTW16                      SD10212                   LL930R50
   LSTA36                    LSTA36                     MTS16Z                    MTW16-TZ                   SD8X1.25                  LL915R50
   LSTA9                     LSTA9                      MTS18                     MTW18                      SD9112                    LL915R50
   LSTHD8                    LSTAD8                     MTS20                     MTW20                      SD9212                    LL930R50
   LSU26                     LSSH15-TZ                  MTS20Z                    MTW20-TZ                   SDS25112                  WS15-HDG1500
   LSU26Z                    LSSH15-TZ                  MTSM16                    HTWM16                     SDS25112-R25              WS15-HDGR25A
   LTB20
   LTP4
                             N16
                             MP4F
                                                        N10D5HDG
                                                        N10DHDG
                                                                                  NA9D-5MC
                                                                                  NA9D-1MC
                                                                                                             SP1
                                                                                                             SP1Z
                                                                                                                                       SPT22
                                                                                                                                       SPT22-TZ                      REFERENCE
   LTP5                      MP6F                       N16                       NA16D                      SP2                       SPT24
                                                                                                                                                                     NUMBER
                                                                                                                                                                     C­ONVERSION
   LTS12                     LTW12                      N8D5HDG                   NA11-5MC                   SP4                       SPT4
   LTS16                     LTW16                      N8DHDG                    NA11-1MC                   SP4Z                      SPT4-TZ
   LTT20B                    LTS20B                     NCA2x10-16                MBG1016                    SP6                       SPT6
   LU26                      JL26                       NS1                       KNS1                       SPH4                      SPTH4
   LU28
   LUC210Z
                             JL28
                             JL210IF-TZ
                                                        NS2
                                                        PA18
                                                                                  PL4
                                                                                  PA18
                                                                                                             SPH4Z
                                                                                                             SPH6
                                                                                                                                       SPTH4-TZ
                                                                                                                                       SPTH6                         CONVERSIÓN
   LUC26Z
   LUC28Z
                             JL26IF-TZ
                             JL28IF-TZ
                                                        PA23
                                                        PA51
                                                                                  PA23
                                                                                  TA51
                                                                                                             SPH6Z
                                                                                                             SS1.5
                                                                                                                                       SPTH6-TZ
                                                                                                                                       STS1
                                                                                                                                                                     DE NÚMERO
   LUS210
   LUS210-2
                             JUS210
                             JUS210-2
                                                        PA51Z
                                                        PA68Z
                                                                                  TA51-TZ
                                                                                  TA71-TZ
                                                                                                             SSPZ
                                                                                                             SSTB16
                                                                                                                                       RSPT6-TZ
                                                                                                                                       STB16-10
                                                                                                                                                                     DE REFERENCIA
   LUS210-2Z                 JUS210-2TZ                 PB44                      WE44                       SSTB20                    STB20-10
   LUS210-3                  JUS210-3                   PB44Z                     WE44-TZ                    ST12                      ST12
   LUS210-3Z                 JUS210-3TZ                 PB66Z                     WE66-TZ                    ST18                      ST18
   LUS210SS                  JUS210-SS                  PBS44A                    WAS44                      ST22                      ST22
   LUS210Z                   JUS210-TZ                  PBS46                     WAS46                      ST2215                    KST216
   LUS24                     JUS24                      PC44-16                   PCM4416                    ST6224                    KST224
   LUS24Z                    JUS24-TZ                   PC46-16                   PCM4616                    ST6236                    KST234
   LUS26                     JUS26                      PC66-16                   PCM6616                    ST9                       ST9
   LUS26-2                   JUS26-2                    PF24                      JPF24                      STC                       TR1
   LUS26-2Z                  JUS26-2TZ                  PF24Z                     JPF24-TZ                   STHD10                    STAD10
   LUS26SS                   JUS26-SS                   PF26                      JPF26                      STHD14                    STAD14
   LUS26Z                    JUS26-TZ                   PF26Z                     JPF26-TZ                   SUL210                    SKH210L
   LUS28                     JUS28                      PFD26                     JDS26                      SUL210Z                   SKH210L-TZ
   LUS28-2                   JUS28-2                    PGT1.5Z-R                 PRT15-TZ                   SUL26                     SKH26L
   LUS28-2Z                  JUS28-2TZ                  PGT2A                     PRT2H-TZ                   SUL26Z                    SKH26L-TZ
   LUS28-3                   JUS28-3                    PGT2E                     PRT2-TZ                    SUR210                    SKH210R
   LUS28-3Z                  JUS28-3TZ                  PGT2Z-R                   PRT2H-TZ                   SUR210Z                   SKH210R-TZ
   LUS28Z                    JUS28-TZ                   PGTIC2Z-R                 PRTIC2-TZ                  SUR26                     SKH26R
   LUS410                    JUS410                     PS218                     PS218-HDG                  SUR26Z                    SKH26R-TZ
   LUS44                     JUS44                      PS418                     PS418-HDG                  TA10                      SCA10-TZ
                                                                                                                                                                     The reference numbers in
   LUS44Z                    JUS44-TZ                   PSCL1/2-R250              PC12                       TA10Z                     SCA10-TZ                      this chart are for general
   LUS46                     JUS46                      PSCL1/2-R50               PC12-BMC                   TA9Z                      SCA9-TZ                       application comparison
   MAB15                     ST1-TZ                     PSCL15/32-R250            PC1532                     THA213                    MSH213                        only and should not be
   MAB15Z                    ST1-TZ                     PSCL19/32-R250            PC1932                     THA218                    MSH218
   MAB23Z                    ST2-TZ                     PSCL5/8-R250              PC58                       THA29                     MSH29                         used as a substitution
   MASA                      FA4                        PSCL5/8-R50               PC58-BMC                   THA422                    MSH422                        tool. User is responsible
   MASAZ                     FA4-TZ                     PSCL7/16-R250             PC716                      THD50600HMG-RP            7750SD                        to compare load values,
   META20                    HTA20-18                   PSCL7/16-R50              PC716-BMC                  THD62600HMG               7766SD
                                                                                                                                                                     fastener schedules,
   MIT411.88                 THO17118-2                 PSPN516Z                  ICPL516-TZ                 TP15                      NP15
   ML24Z                     ML24-TZ                    PSPN58Z                   ICPL58-TZ                  TP35                      NP35                          material specs and other
   ML26Z                     ML26-TZ                    RBC                       RBC                        TP37                      NP37                          factors to determine use.
   MP14                      TPP14                      RFB#4X5HDG-R              THR125-HDGBMC              TP39                      NP39
   MP24                      TPP24                      RFB#5X12HDG-R             THR5812-HDGBMC             TP45                      NP45                          Los números de referencia en
   MP36                      TPP36                      RFB#5X16HDG-R             THR5816-HDGBMC             TP47                      NP47                          esta tabla son solo para una
   MST27                     KST227                     RFB#5X8                   THR588-HDG                 TP57                      NP57                          comparación de aplicación
   MST37                     KST237                     RPS18                     KRPS18                     TSBR2-24                  31-24                         general y no deben usarse
   MST48                     KST248                     RPS22                     KRPS22                     TSP                       LFTA6                         como una herramienta de
   MST60                     KST260                     RPS22Z                    KRPS22-TZ                  TWB10                     WBT10                         sustitución. El usuario es
   MSTA12                    MSTA12                     RPS28Z                    KRPS28-TZ                  TWB12                     WBT12                         responsable de comparar
   MSTA12Z                   MSTA12-TZ                  RR                        RR                         U210-2                    SUH210-2
                                                                                                                                                                     los valores de carga, las
   MSTA15Z                   MSTA15-TZ                  RSP4                      RSPT4                      UFP10-SDS3                SRC
                                                                                                                                                                     programaciones de sujetado-
   MSTA18                    MSTA18                     RTA12                     TTA12-TZ                   W1                        WG
                                                                                                                                                                     res, las especificaciones de
   MSTA18Z                   MSTA18-TZ                  RTA2Z                     TTA2-TZ                    WB126                     WB126
                                                                                                                                                                     material y otros factores para
   MSTA24                    MSTA24                     RCWB12                    WBC12                      WB126C                    RWB114
                                                                                                                                                                     determinar su uso.
   MSTA24Z                   MSTA24-TZ                  RTB22                     TTB22-TZ                   Z2                        ZC2
   MSTA30                    MSTA30                     RTC24                     TTC24-TZ
   MSTA30Z                   MSTA30-TZ                  RTC42                     TTC42-TZ
   MSTA36                    MSTA36                     RTF2Z                     TTF22-TZ
   MSTA36Z                   MSTA36-TZ                  RTR                       TTR-TZ
   MSTAM24                   MSTAM24                    RTU2                      TTU2-TZ
   MSTAM36                   MSTAM36                    SBV                       SB12


This chart is not totally inclusive of all products available from MiTek®. If you don’t find the product you need here call or email.
Esta tabla no incluye todos los productos disponibles de MiTek®. Si no encuentra el producto que necesita aquí llame a U o envíe un mensaje de correo electrónico.

Phone: 1-800-328-5934 | Fax: 1-952-898-8605 | Email: uspcustomerservice@mii.com                                                                                            MiTek-US.com
                                                                                                                                     ©2018 MiTek Industries, Inc. All Rights Reser ved. #2117-4/2018
